IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
EL PASO DIVISION

JOSEFINA INTHALANGSY,
Plaintiff,
v. EP-19-CV-121-PRM
‘WAL-MART STORES
TEXAS, LLC, d/b/a
WALMART STORES TEXAS

2007, LLC,
Defendant. §

§
§
§
§
§
§
§
§
§

MEMORANDUM OPINION AND ORDER
GRANTING IN PART AND DENYING IN PART DEFENDANT'S
MOTION FOR SUMMARY JUDGMENT
On this day, the Court considered Defendant Wal-Mart Stores
Texas, LLC’s [hereinafter “Defendant”] “Motion for Summary Judgment”
(ECF No. 22) [hereinafter “Motion”], filed on January 3, 2020; Plaintiff
Josefina Inthalangsy’s [hereinafter “Plaintiff’] “Response in Opposition to
Defendant’s Motion for Summary Judgment” [hereinafter “Response”
(ECF No. 50), filed on February 14, 2020; and Defendant’s “Reply to
Plaintiff's Response to Motion for Summary Judgment” [hereinafter
“Reply”] (ECF No. 55), filed on February 21, 2020. After due

consideration, the Court is of the opinion that Defendant’s Motion should

be granted in part and denied in part for the reasons stated herein.
I. FACTUAL AND PROCEDURAL BACKGROUND

This case concerns a large can of hominy which fell on Plaintiff's
foot. On June 25, 2018, Plaintiff was shopping at Defendant’s Store
Number 5962, located at 4716 Hondo Pass Drive in El Paso, Texas.
Compl., June 12, 2019, ECF No. 7, at { 5; Resp. 2. At checkout,
Defendant’s cashier employee placed Plaintiff's groceries inside plastic
bags on a moving carousel. Resp. 2. While bagging the groceries, the
cashier placed a large can of hominy in a single grocery bag. Compl. { 5.
As Plaintiff was retrieving her grocery bags from the carousel, the large
can of hominy fell through its bag and landed on Plaintiff's right foot. Id.
Plaintiff alleges that she “sustained injuries to her right foot and other
parts of her body as a result of the incident.” Jd. at 6. She brought
claims of negligence and premises liability against Defendant. Id. at
14 8-13.
TT. LEGAL STANDARD

Pursuant to Federal Rule of Civil Procedure 56(a), a court “shall
grant summary judgment if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” A genuine dispute exists “if the evidence is such that a

2
reasonable [finder of fact] could return a verdict for the nonmoving party.”
Rogers v. Bromac Title Serus., LLC, 755 F.3d 347, 350 (5th Cir. 2014)
(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). “A
dispute ‘is material if its resolution could affect the outcome of the
action.” Exxon Mobil Corp. v. United States, 108 F. Supp. 3d 486, 504
(S.D. Tex. 2015) (quoting DIRECTV, Inc. v. Robson, 420 F.3d 532, 536
(5th Cir. 2005)).

“Under Federal Rule of Civil Procedure 56(c), the party moving for
summary judgment bears the initial burden of. . . ‘identifying those
portions of [the record] which it believes demonstrate the absence of a
genuine issue of material fact.” Norman v. Apache Corp., 19 F.3d 1017,
| 1023 (5th Cir. 1994) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 328
(1986)). When the moving party has met its initial burden, “the
nonmovant must identify specific evidence in the record and articulate the
manner in which that evidence supports that party’s claim.” Johnson v.
Deep E. Texas Reg Narcotics Trafficking Task Force, 379 F.3d 293, 301
(5th Cir. 2004).

In adjudicating a motion for summary judgment, a court “consider[s]

evidence in the record in the light most favorable to the non-moving party

3
and draw[s] all reasonable inferences in favor of that party.” Bluebonnet
Hotel Ventures, LLC v. Wells Fargo Bank, N.A., 754 F.3d 272, 276 (5th
Cir. 2014). However, if the non-moving party fails to respond or otherwise
“fails to properly address another party’s assertion of fact as required by
Rule 56(c), the court may... grant summary judgment if the motion and
supporting materials—including the facts considered undisputed—show
that the movant is entitled to it.” Fed. R. Civ. P. 56(e)(8).
iI. ANALYSIS

Defendant moves for summary judgment on Plaintiffs premises
liability and negligence claims. First, the Court is of the opinion that
summary judgment should be granted as to Plaintiff's premises liability
claim because Plaintiff fails to satisfy this claim’s elements. Second, the
Court concludes that summary judgment should be denied as to Plaintiff's
negligence claim because the facts of the above-captioned cause do not
limit Plaintiff to a theory of premises liability.

A. Premises Liability Claim

In assessing summary judgment on Plaintiff's premises liability
claim, the Court as an initial matter determines that the dangerous

condition which caused Plaintiff's injury was the hominy placed inside a
single plastic bag. The Court then concludes that summary judgment is
appropriate because Defendant had no actual or constructive knowledge
of this dangerous condition.

In order to prevail on a premises liability claim against a property
owner, Plaintiff must establish that:

“(1) the property owner had actual or constructive knowledge of the

condition causing the injury; (2) the condition posed an unreasonable

risk of harm; (8) the property owner failed to take reasonable care to

reduce or eliminate the risk; and (4) the property owner's failure to

use reasonable care to reduce or eliminate the risk was the

proximate cause of injuries.”
Henkel v. Norman, 441 S.W.3d 249, 251 (Tex. 2014). Of particular
importance in this case, constructive knowledge “can be established by
showing that the condition had existed long enough for the owner or
occupier to have discovered it upon reasonable inspection.” CMH Homes,
Inc. v. Daenen, 15 S.W.3d 97, 102—08 (Tex. 2000); see Wal-Mart v.
Gonzalez, 968 S.W.2d 934, 986 (Tex. 1998) (referencing a “reasonable
opportunity to discover the condition.”).

For a premises liability claim, the condition causing an injury must

also ordinarily be “the condition at the time and place injury occurs, not

some antecedent situation that produced the condition.” Brookshire
Grocery Co. v. Taylor, 222 S.W.3d 406, 407 (Tex. 2006). Although there
are cases where a course of conduct or method of operation may qualify as
a dangerous condition, such conduct or method must “pose[] an
unreasonable risk of harm” or an “unusually high risk” in order for a
plaintiff to prevail. Jd. at 408 (quoting H.F. Butt Grocery Co. v. Resendez,
988 S.W.2d 218, 219 (Tex. 1999); Corbin v. Safeway Stores, Inc., 648
S.W.2d 292, 296 (Tex. 1983)).

Here, as a matter of law, the Court determines that the can of
hominy in a single grocery bag was the injury-causing condition in
Plaintiffs premises liability claim. The single-bagged hominy was the
condition “at the time and place injury occur[ed],” which directly caused
Plaintiffs foot injury. Brookshire Grocery Co., 222 S.W.3d at 407.
Contrary to Plaintiffs claims, Defendant’s method or standard practice of
bagging groceries was not the premises condition, because these practices
were part of an “antecedent situation” that led to the cashier placing the
hominy in the single bag. Id. The Court’s legal determination here is
consistent with established Texas law, which almost universally holds
that in premises liability cases, the last link of a causal chain is the

premises condition. See id. at 408 (Tex. 2006) (finding that the condition

6
was water on the floor rather than a leaky roof, and a grape on the floor
rather than a display of grapes).

The Court is of the opinion that summary judgment should be
granted in favor of Defendant because Defendant did not have actual or
constructive knowledge of the premises condition causing injury here.
Defendant has correctly identified that there is no evidence that it
actually knew that the can of hominy was in a single plastic bag, or that it
had constructive knowledge of this condition based on its ability to
conduct a reasonable inspection. Plaintiff fails to identify specific
evidence of actual or constructive knowledge of this condition, and instead
identifies evidence that Defendant knew bagging heavy groceries could
possibly lead to injuries. But the premises condition causing Plaintiffs
injury is the single-bagged hominy, not Defendant’s method of bagging
groceries. Accordingly, because Plaintiff cannot bring a premises liability
claim without showing that Defendant had knowledge of the premises
condition, the Court concludes summary judgment should be granted in
favor of Defendant. See Henkel, 441 $.W.3d at 251 (establishing elements

of premises liability).
Even assuming arguendo that the premises condition here was
Defendant’s method of bagging groceries, the Court is of the opinion that
summary judgment should be granted in favor of Defendant. A premises
liability claim based on a method of operation requires that the method of
operation be unreasonably dangerous. Brookshire Grocery Co., 222
S.W.3d at 407. But Defendant employs a method of bagging groceries
which is not significantly different from other retailers and presents no
unusually high risks. Accordingly, because Defendant’s method of
bagging groceries is not unreasonably dangerous, Plaintiff cannot prevail
on a premises liability claim based on a method of operation. See
Resendez, 988 S.W.2d at 219 (“the mere fact that a store has a customer
sampling display cannot, without more, be evidence of a condition on the
premises that poses an unreasonable risk of harm”); Brookshire Grocery
Co., 222 S.W.3d at 408 (“No evidence suggests that the soft drink

dispenser was set up in such a way that ice on the floor was a greater
‘danger than one would ordinarily encounter with such dispensers.”).
B. Negligence Claim
Defendant moves for summary judgment on Plaintiffs negligence

claim, arguing that the facts of Plaintiffs injury limit her to asserting a

8
premises liability claim. However, the Court is of the opinion that
summary judgment as to Plaintiff's negligence claim should be denied,
because as a matter of law Plaintiff was injured by the affirmative,
contemporaneous conduct of Defendant’s cashier.

“The lines between negligent activity and premises liability are
sometimes unclear, since ‘almost every artificial condition can be said to
have been created by an activity.” Del Lago Partners, Inc. v. Smith, 307
S.W.3d 762, 776 (Tex. 2010) (quoting Keetch v. Kroger Co., 845 S.W.2d
262, 264 (Tex. 1992)). Whereas “negligent activity encompasses a
malfeasance theory based on affirmative, contemporaneous conduct by the
owner that caused the injury,” premises liability “encompasses a
nonfeasance theory based on the owner's failure to take measures to make
the property safe.” Jd. For a negligence claim, the evidence should show
that “the injury was caused by or was a contemporaneous result of the
negligent activity itself, rather than a condition created by the negligent
activity.” Brooks v. PRH Investments, Inc., 303 S.W.3d 920, 923 (Tex.
App. 2010) (omitting citations).

First, the Court is of the opinion that summary judgment should be

denied because Plaintiff properly pleads negligence resulting from

9
Defendant’s affirmative, contemporaneous conduct. Defendant’s cashier
placing the can of hominy in a single plastic bag on the grocery bag
carousel is an affirmative act, and the hominy falling on Plaintiff's foot
took place immediately after, or essentially contemporaneously with, the
cashier placing the hominy in a single grocery bag. The Court also notes
that because of the close connection between bagging the hominy and the
hominy falling on Plaintiffs foot, the events here are similar to other
affirmative negligent acts such as an employee directly handing a
customer an improperly bagged item or an employee dropping a box ona
customer. See Wal-Mart Stores, Inc. v. Garza, 27 S.W.3d 64, 67 (Tex. App.
2000) (finding that plaintiff “was injured by the contemporaneous activity
of [employee] removing the item from the shelf.”).

Second, Plaintiff cannot be limited to a premises liability claim
because, as a matter of law, the conduct leading to Plaintiff's injury
should not be categorized as a premises condition. Defendant argues that
the single-bagged hominy is a condition which is the product of Defendant
cashier’s negligent act, limiting Plaintiff to a premises liability claim.
Resp. 2. However, the case at bar is unlike cases where a plaintiff is

limited to premises liability, because such cases involve a significant gap -

10
in place and time between an injury and the negligent activity. See
Keetch, 845 S.W.2d at 264 (limiting Plaintiff who slipped on floor thirty
minutes after employee sprayed chemicals limited to premises liability
claim); Kroger Co. v. Persley, 261 S.W.3d 316, 321-22 (Tex. App. 2008)
(limiting Plaintiff to premises liability when there was no ongoing
negligent activity of spilling water on the floor). Here, the Court is of the
opinion that there is a close nexus between the alleged negligent activity
of bagging the hominy and Plaintiffs injury, which allows Plaintiff's
negligence claim to proceed.

IV. CONCLUSION

After due consideration, the Court concludes that it will grant
summary judgment as to Plaintiffs premises liability claim and deny
summary judgment as to Plaintiffs negligence claim, permitting Plaintiff
to proceed to trial on her negligence claim.

Accordingly, IT IS ORDERED that Defendant Wal-Mart Stores
Texas, LLC’s “Motion for Summary Judgment” (ECF No. 22) is
GRANTED IN PART AND DENIED IN PART.

Summary judgment is GRANTED as to Plaintiff Josefina
Inthalangsy’s premises liability claim.

11
Summary judgment is DENIED as to Plaintiff Josefina

Inthalangsy’s negligence claim.

SIGNED this 6 day of February,

 
 

 

   

PHILIP/R. MARTINEZ
UNITED STATES NISTRICT JUDGE

12
